Citation Nr: 0814447	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation greater than 
20 percent for spondylolisthesis L5-S1, radiculopathy, 
status-post fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from August 1985 to August 
1989 and from October 1996 to December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claim of 
entitlement to a disability rating greater than 20 percent 
for spondylolisthesis, L5-S1, radiculopathy, status-post 
fusion ("back disability").  This decision was issued to 
the veteran and his service representative in August 2003.  
He disagreed with this decision later that same month, in 
August 2003.  He perfected a timely appeal in January 2004 
and requested a Travel Board hearing.  

In an August 2005 rating decision, the RO assigned a 
temporary total rating to the veteran's service-connected 
back disability.  In May 2006, the veteran notified VA that 
he had moved to the jurisdiction of the RO in St. Petersburg, 
Florida; this RO has jurisdiction over the veteran's appeal.  

In August 2007, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the scheduling of a Travel Board hearing at the RO 
in St. Petersburg, Florida.  The veteran's Travel Board 
hearing was held before the undersigned at the RO in St. 
Petersburg, Florida, in November 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no clinical evidence that the veteran's service-
connected spondylolisthesis, L5-S1, radiculopathy, status-
post fusion, has resulted in forward flexion of the cervical 
spine 15 degrees of less, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable or 
unfavorable ankylosis of the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation 
greater than 20 percent for spondylolisthesis, L5-S1, 
radiculopathy, status-post fusion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code 5291-5292 (prior to September 26, 
2003); 38 C.F.R. §§ 4.71a, Diagnostic Code 5241-5242 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the appellant with VCAA notice 
in September 2002, January 2003, and in October 2004.  The RO 
also provided the appellant with notice of the Dingess 
requirements in March 2006 and in April and October 2007.  
Because the September 2002 and January 2003 VCAA notice was 
provided prior to the July 2003 RO decision that is the 
subject of the current appeal, this notice was timely.  The 
claimant also has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  As the claim for a disability 
evaluation greater than 20 percent for spondylolisthesis, L5-
S1, radiculopathy, status-post fusion, is denied herein, no 
new disability rating or effective date for an award of 
benefits will be assigned.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, supra.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letters issued to the veteran and his service 
representative issued in September 2002, January 2003, and in 
October 2004 correctly requested evidence showing that his 
service-connected back disability had increased in severity, 
properly identified the sources of such evidence, and also 
invited the veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected back 
disability had worsened.  Although the VCAA notice letters 
did not indicate that the veteran also could submit evidence 
showing the effect that worsening of his disability had on 
his employment and daily life, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's increased rating claim for a 
back disability is being denied in this decision, the Board 
finds that any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the 
veteran and his service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the veteran's increased 
rating claim for a back disability and through testimony 
provided at the veteran's November 2007 Travel Board hearing.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
September 2002 and January 2003 letters were issued to the 
veteran and his service representative prior to the July 2003 
rating decision which denied the benefits sought on appeal; 
thus, this notice was timely.  Since the veteran's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.

Increased Rating for a Back Disability

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Veterans 
Court held that, in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See also 38 C.F.R. § 4.59.

The veteran's service-connected spondylolisthesis L5-S1, 
radiculopathy, status-post fusion, is evaluated as 20 percent 
disabling by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5241-5242.  See 38 C.F.R. § 4.71a, DC 5241-5242 (2007).

The Board observes that VA revised the criteria for 
diagnosing and evaluating the spine effective September 26, 
2003.  Thus, the veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria; only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

Under rating criteria in effect prior to September 26, 2003, 
DC 5292 provided that limitation of motion of the lumbar 
segment of the spine is rated 20 percent when moderate and 40 
percent when severe.  See 38 C.F.R. Part 4, § 4.71a, DC 5292 
(2003).  A 20 percent evaluation is available under DC 5295 
for lumbosacral strain with muscle spasm on extreme forward 
bending or a loss of lateral spine motion in a standing 
position.  A 40 percent evaluation is available under DC 5295 
for severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295 (2003).

If intervertebral disc syndrome is moderate, with 
symptomatology indicating recurring attacks, a 20 percent 
rating is assigned under DC 5293.  If intervertebral disc 
syndrome is severe, with symptomatology indicating recurring 
attacks with intermittent relief, a 40 percent rating is 
assigned.  Pronounced intervertebral disc syndrome, 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, is assigned a 60 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised criteria for evaluating spine disabilities, 
the General Rating Formula for Diseases and Injuries of the 
Spine ("General Formula") includes DC 5241 (spinal fusion) 
and DC 5242 (degenerative arthritis).  The General Formula 
provides disability ratings for diseases or injuries of the 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. 

For purposes of this case, the Board notes that under the 
General Formula, a 20 percent evaluation is available for 
spinal fusion or degenerative arthritis of the spine 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is available 
for spinal fusion or degenerative arthritis of the spine 
manifested by forward flexion of the cervical spine 
15 degrees of less or favorable ankylosis of the entire 
spine.  A 40 percent evaluation is available for spinal 
fusion or degenerative arthritis of the spine manifested by 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A higher evaluation of 50 percent is available for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, the maximum evaluation of 100 percent is available 
for unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, DC 5241-5242 (2007).

There are several notes following the General Formula 
pertinent to rating back disabilities.  

Note (1) specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) provides that each range of motion measurement 
should be rounded to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.
Note (6) provides that disability of the thoracolumbar and 
cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  See generally 
38 C.F.R. §§ 4.71a, DC's 5235 to 5243 (2007). 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined. See 38 C.F.R. § 4.25 (2007) (combined ratings 
table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation 
greater than 20 percent for spondylolisthesis L5-S1, 
radiculopathy, status-post fusion, under either the former or 
revised rating criteria.  The RO evaluated the veteran's 
increased rating claim for a back disability using DC 5292-
5293, effective prior to September 26, 2003, in the currently 
appealed rating decision issued in July 2003.

The medical evidence does not support an evaluation greater 
than 20 percent for service-connected spondylolisthesis 
L5-S1, radiculopathy, status-post fusion, under the former 
rating criteria.  There is no objective evidence that the 
veteran's spondylolisthesis resulted in severe limitation of 
motion of the lumbar spine or severe intervertebral disc 
syndrome such that a higher rating is warranted under 
DC 5292-5293.  VA examination in October 2002 revealed 
complaints of chronic midline low back pain without radiation 
to the extremities and chronic paresthesias in the lower 
extremities.  Previous x-rays of the lumbar spine were 
reviewed and showed spondylolisthesis grade I.  A prior 
computerized tomography (CT) scan of the veteran's lumbar 
spine in July 2001 showed spondylolisthesis grade I with mild 
sacroiliac joint degenerative changes.  Physical examination 
showed a full range of motion in all joints, no postural 
defects in the back, pain reproduced on back flexion of 
60 degrees, flexion was to 75 degrees, extension and lateral 
bending were limited to 15 degrees with pain, no fatigability 
or incoordination noted with repetitive movements of the low 
back, and palpable paraspinous muscle spasm in the lumbar 
region.  The impression included spondylolisthesis syndrome.  
The veteran also received regular VA outpatient treatment for 
his spondylolisthesis in 2002.  VA examination in July 2003 
revealed forward flexion to 60 degrees, extension to 
10 degrees, no fatigability on repetitive motion, no muscle 
spasm.  The impression was spondylolisthesis.

The Board also concludes that a higher evaluation than 20 
percent for service-connected spondylolisthesis L5-S1, 
radiculopathy, status-post fusion, is not warranted under the 
revised rating criteria.  There is no objective evidence of 
forward flexion of the cervical spine 15 degrees or less, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable or unfavorable ankylosis of the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine such that a higher rating is warranted under DC 5241 or 
DC 5242.  The veteran had spinal fusion surgery in June 2004.  
VA outpatient treatment in June 2004 noted that the veteran 
was ambulating well following surgery.  VA outpatient 
treatment in June 2006 noted that the veteran's chronic low 
back pain was doing better.  X-rays of the lumbar spine in 
October 2006 showed grade I spondylolisthesis and 
degenerative changes.  VA examination in November 2006 
revealed complaints of back stiffness and burning 
paresthesias in the lateral aspect of the veteran's thighs.  
The veteran denied any bowel or bladder dysfunction or 
numbness below the knees.  Physical examination showed mild 
tenderness at the surgical incision in his back and over the 
left sacroiliac joint.  Range of motion testing showed 
0 degrees of extension, 55 degrees of flexion with some 
stiffness, and 5 degrees of right and left lateral flexion.  
Repetitive range of motion testing showed improved flexion to 
70 degrees.  X-rays showed fractured pedicle screws in the 
S1, evidence of laminectomies at L4-L5, evidence of 
degenerative disc disease at L3-L4, and a grade I 
spondylolisthesis at L5-S1.  The impression was status-post 
lumbar laminectomy and fusion secondary to spondylolisthesis 
L5-S1, with residuals in the form of burning paresthesias of 
the lateral aspect of his thighs and diminished range of 
motion.  A private MRI scan of the veteran's lumbar spine in 
July 2007 showed post-surgical changes, spondylolisthesis at 
L5-S1, moderate foraminal stenosis bilaterally at L5-S1 
secondary to spondylolisthesis in conjunction with mild 
degenerative changes, and no disc abnormality or spinal canal 
stenosis.  Finally, as the veteran denied any associated 
bowel or bladder dysfunction at his VA examination in 
November 2006, and as this examination did not show any 
objective neurologic abnormalities, separate evaluations for 
such abnormalities are not warranted.  

In summary, the Board finds that the 20 percent evaluation 
currently assigned appropriately compensates the veteran for 
the level of disability that he has experienced since he 
filed his increased rating claim.  Hence, further 
consideration of staged ratings is not warranted.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a disability evaluation greater than 
20 percent for spondylolisthesis L5-S1, radiculopathy, 
status-post fusion, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


